DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Objection of Claims 1 – 6 for the limitation “emission and detection by displayed holograms of EMR to simulate electrical, vibration, or other physical phenomena characteristic of the physical objects represented by the displayed holograms; Such emitted information might, for example, represent characteristics of virtual targets too large for the motion detector setup, which could be detected by virtual controls” is withdrawn in light of the amendment to at least Claim 1.
The Objection of Claims 1 – 15 for the limitation “a motion detector for detecting motion, type of motion, dwell time, and location of a physical Command Object relative to a displayed hologram” is withdrawn in light of the amendment to at least Claim 1.
Claims 1 – 6 are objected to because of the following informalities:  Claim 1 contains the limitation “a local H2CL system, wherein the local system…”  However, “the local system” fails to have antecedent basis in the instant claim language.  The examiner believes this to be a typo and that the applicant intended to claim “the local H2CI system.”  Appropriate correction is required.  Claims 2 – 6 inherit this objection.
Claims 1 – 6 are objected to because of the following informalities:  Claim 1 contains the limitation “sensors on the external system to determine the location…”  
Claims 7 - 11 are objected to because of the following informalities:  Claim 1 contains the limitation “wherein the command code includes at least a contact code and a manipulation…”  However, “the command code” fails to have antecedent basis in the instant claim language.  Appropriate correction is required.  Claims 2 – 6 inherit this objection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The examiner notes that the limitations:
“a central processing unit, the central processing unit including a controller in communication with the motion detector for converting the detected location” of Claim 1 which is most closely mapped to Element CPU 10, as disclosed in at least Paragraph 23 of the instant Specification.
“the controller for converting the electromagnetic radiation” of Claim 1 which is most closely mapped to Element CPU 10, as disclosed in at least Paragraph 23 of the instant Specification.
“means for transmitting the command signal” of Claim 1 which is most closely mapped to Element CPU 10, as disclosed in at least Paragraph 23 of the instant Specification.
currently meet the above three prong test and are therefore interpreted under 35 U.S.C. 112(f)
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1 – 6 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the claims not being in one sentence form only is withdrawn in light of the amendment to at least Claim 1.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 – 4 and 6 – 15 contain the term “an external system.”  The examiner notes that the Paragraph 36 of the instant Specification discloses “It should be understood that the external system may include any suitable external computer, computer system or the like, possibly embedded in the external system, for interpreting control signals and delivering control commands to an external system or, alternatively, for interpreting control signals to a computerized simulation of an external system (Emphasis Added).”  Furthermore, Claims 10 and 15 includes the limitation “wherein the Solely for the purpose of examination, any system will be deemed to read on the above limitation.
Regarding the first argument, in which the applicant asserts that the applicant has corrected all 35 U.S.C. 112(b) rejections.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner notes that the applicant has failed to make clear what is meant by the term the “external system” and is therefore still deemed to be indefinite.  The Office is unmoved by the applicant’s assertion and the rejection is maintained.
Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 contains the limitation “sensors on the external system to determine the location of two or more physical objects relative to each other.”  The examiner firstly notes Paragraph 8 (Above) of the instant Office Action, in which the term “external systems” is rejected under 35 U.S.C. 112(b).  The examiner further notes that Paragraph 50 and Figure 9 show Solely for the purpose of examination, any sensor will be deemed to read on the above limitation.
Regarding the second argument, in which the applicant asserts that the applicant has corrected all 35 U.S.C. 112(b) rejections.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner notes that the applicant has failed to make clear what is meant by the term the “external system” and therefore the sensors on the external system is also unclear.  The Office is unmoved by the applicant’s assertion and the rejection is maintained.
The rejection of Claims 1 – 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the phrase "for example" rendering the claim indefinite is withdrawn in light of the amendment to at least Claim 1.
The rejection of Claims 1 – 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the phrase “(included in the term “CPU”)” rendering the claim indefinite is withdrawn in light of the amendment to at least Claim 1.
The rejection of Claims 1 – 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitations “a controller (included in the term “CPU'’) in communication with the motion detector for converting”; “a controller (included in the term “CPU”) for converting the EMR emitted by one hologram into a command signal”; and “means (included in the term “CPU”) for transmitting the command signal to the local system or an external system” is withdrawn
  Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 4 contain the term “EMR.”  The examiner suggests that the applicant replace the term “EMR” with “electromagnetic radiation” so that the scope of the claim is clear.
Regarding the third argument, in which the applicant asserts that the applicant has corrected all 35 U.S.C. 112(b) rejections.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner notes that the applicant has attempted to amend “EMR” to “electromagnetic radiation” as suggested above.  However, the applicant has not made amendments of to all instances of “EMR.”  Currently, the term “EMR” still appears in Claims 2 and 4.
The rejection of Claims 1 – 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “emission and detection by displayed holograms of EMR to simulate electrical, vibration, or other physical phenomena characteristic of the physical objects represented by the displayed holograms; Such emitted information might, for example, represent characteristics of virtual targets too large for the motion detector setup, which could be detected by virtual controls” is withdrawn in light of the amendment to at least Claim 1.
The rejection of Claims 8 – 11 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the phrase “(type of motion)” is withdrawn
The rejection of Claims 8 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the phrase “(including emission and detection of EMR)” is withdrawn in light of the amendment to at least Claim 8.
The rejection of Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), for the phrase "such as" is withdrawn in light of the amendment to at least Claims 10 and 15.
The rejection of Claims 12 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation "transmitting the command signal to an external system controllable the signal” is withdrawn in light of the amendment to at least Claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. PG Pub 2011/0191707).

Regarding Claim 1, Lee et al. teach an interactive holographic human-computer interface (Figure 1, Element 100.  Paragraph 32) (H2CI), comprising: 
a local H2CL system (Figure 1, Element 100.  Paragraph 32), wherein the local system (Figure 1, Element 100.  Paragraph 32) is in communication with an external H2CL system (Figure 8, Element 200.  Paragraph 79);
a holographic display unit (Figure 1, Element 120.  Paragraph 34) for constructing and displaying one or more holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63), wherein the one or more holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) emits electromagnetic radiation (Paragraph 36); 
a motion detector (Figure 1, Element 130.  Paragraphs 35 - 37) for detecting motion (Paragraph 35), type of motion (Element movement pattern.  Paragraph 35), dwell time (Element reference time.  Paragraph 43), and location (Paragraph 37) of a physical command object (Figures 3 - 7, Element 10.  Paragraph 35) relative to a displayed hologram (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63); 
sensors (Figure 1, Element 140.  Paragraph 38) on the external system to determine the location (Paragraph 37) of two or more physical objects (Figures 3 - 7, Element 10.  Paragraph 35) relative to each other; 
a central processing unit (Figure 1, Element 160.  Paragraph 40 - 48), the central processing unit including a controller (Figure 1, Element 160.  Paragraph 40 - 48) in communication with the motion detector (Figure 1, Element 130.  Paragraphs 35 - 
emission and detection by the one or more holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) of electromagnetic radiation (Paragraph 36) to simulate electrical, vibration, or other physical phenomena (Element Contact.  Paragraph 41) characteristic of the physical objects (Figures 3 - 7, Element 10.  Paragraph 35) represented by the one or more displayed holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63), the controller (Figure 1, Element 160.  Paragraph 40 - 48) for converting the electromagnetic radiation (Paragraph 36) emitted by the one or more displayed holograms into a command signal (Figure 1, Element 150.  Paragraph 42) when the electromagnetic radiation (Paragraph 36) is detected by another hologram (Figures 3 and 5, Elements 14 and 18.  Paragraphs 59 and 61); and 
means for transmitting the command signal (Figure 1, Element 150.  Paragraph 42) to the local system (Figure 1, Element 100.  Paragraph 32) or the external system controllable by the command signal (Figure 1, Element 150.  Paragraph 42), 

Regarding Claim 2, Lee et al. teach the H2CI (Figure 1, Element 100.  Paragraph 32) as recited in claim 1 (See Above), wherein the one or more displayed hologram visually represent a control interface (Seen in Figures 3 and 5.  Paragraphs 59 and 61), including detection and emission of EMR (Paragraph 36), associated with the external or local system (Figure 1, Element 100.  Paragraph 32).

Regarding Claim 3, Lee et al. teach the H2CI (Figure 1, Element 100.  Paragraph 32) as recited in claim 1 (See Above), wherein the one or more displayed holograms visually represent at least one object (Figures 3 and 5, Elements 12 and 16.  Paragraphs 59 and 61) being manipulated for the local (Figure 1, Element 100.  Paragraph 32) or external system.

Regarding Claim 4, Lee et al. teach the H2CI (Figure 1, Element 100.  Paragraph 32) as recited in claim 1 (See Above), wherein the one or more displayed holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) visually represent at least one physical control (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62), including detection and emission of EMR (Paragraph 36), associated with the control interface (Seen in Figures 3 and 5.  Paragraphs 59 and 61) of the external or local system (Figure 1, Element 100.  Paragraph 32).

Regarding Claim 5, Lee et al. teach the H2CI (Figure 1, Element 100.  Paragraph 32) as recited in claim 1 (See Above), wherein the one or more holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) represent physical objects (Figures 3 and 5 - 6, Elements 14, 18 and 20.  Paragraphs 59 and 61 – 62) with their physical attributes simulated by emission of electromagnetic radiation (Paragraph 36) and at least one hologram represents an instrument that detects the electromagnetic radiation (Paragraph 36).

Regarding Claim 6, Lee et al. teach the H2CI (Figure 1, Element 100.  Paragraph 32) as recited in claim 1 (See Above), further comprising an auxiliary control interface (Figure 8, Element 170.  Paragraph 67) for transmitting auxiliary control signals (Figure 8, Element not labeled, but is the arrow connecting Elements 130 and 170.  Paragraph 67) to the external system (Figure 8, Element 200.  Paragraph 79).

Regarding Claim 7, Lee et al. teach a method of controlling a system by holographic interface, comprising the steps of: 
displaying one or more holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63); 
detecting motion (Paragraph 35), type of motion (Element movement pattern.  Paragraph 35), dwell time (Element reference time.  Paragraph 43), and location (Paragraph 37) of a physical command object (Figures 3 - 7, Element 10.  Paragraph 35) relative to the one or more displayed hologram (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63); 

converting the processed motion (Paragraph 35), type of motion (Element movement pattern.  Paragraph 35), dwell time (Element reference time.  Paragraph 43), and location (Paragraph 37) of the physical command object (Figures 3 - 7, Element 10.  Paragraph 35) into a command signal (Figure 1, Element 150.  Paragraph 42) when the command object (Figures 3 - 7, Element 10.  Paragraph 35), is at or near a command point (Figure 3 - 7, Element Marker.  Paragraphs 43 - 44) in the one or more displayed holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63), wherein the command code includes at least a contact code (Paragraph 44) and a manipulation (Figures 6.  Paragraph 62) of a physical control (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62) represented by the one or more displayed holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63); 
emitting and detecting by the one or more displayed holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) or the command object (Figures 3 - 7, Element 10.  Paragraph 35), electromagnetic radiation (Paragraph 36) simulating electrical, vibration, or other physical phenomena (Element Contact.  Paragraph 41) characteristic of the physical objects (Figures 3 - 7, Element 10.  Paragraph 35) represented by the one or more displayed holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) or the command object (Figures 3 - 7, Element 10.  Paragraph 35); 

transmitting the command signal (Figure 1, Element 150.  Paragraph 42) to an external system controllable by the command signal (Figure 1, Element 150.  Paragraph 42).

Regarding Claim 8, Lee et al. teach the method of controlling a system by holographic interface according to claim 7 (See Above), wherein at least one of the one or more holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) represents a holographic image of a physical control (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62) for the external system, capable of emitting and detecting electromagnetic radiation (Paragraph 36). including holographic representations of flat screen displays or any component of the external system, the method further comprising the steps of: 
determining whether the motion is intended or unintended (Element movement pattern.  Paragraph 35.  Lee et al. discloses a movement pattern which will be deemed as an intended movement.); 
detecting the manipulation (Figures 6.  Paragraph 62) of the physical control (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62), including detection and emission of electromagnetic radiation (Paragraph 36); 

manipulating the holographic image of the physical control (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62) of the external system; 
generating a command signal (Figure 1, Element 150.  Paragraph 42) commanding the external system to perform an action corresponding to manipulation (Figures 6.  Paragraph 62) of the physical control (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62), wherein the command signal includes the detection and emission of electromagnetic radiation (Paragraph 36); and 
transmitting the command signal (Figure 1, Element 150.  Paragraph 42) to perform an action to the external system, the external system performing the action after receiving the command signal (Figure 1, Element 150.  Paragraph 42).

Regarding Claim 9, Lee et al. teach the method of controlling a system by holographic interface according to claim 8 (See Above), wherein the external system is a robotic device (Figures 3 - 7, Elements 14 and 20.  Paragraphs 54, 59 and 62.  Paragraph 36 of the instant Specification discloses “It should be understood that the external system may include any suitable external computer, computer system or the like, possibly embedded in the external system, for interpreting control signals and delivering control commands to an external system or, alternatively, for interpreting control signals to a computerized simulation of an external system.”  The examiner notes that the rotation of icon 20 will be considered to be simulation of movement of a robotic device.).

Regarding Claim 10, Lee et al. teach the method of controlling a system by holographic interface according to claim 8 (See Above), wherein the external system is selected from the group consisting of power plants, processing plants, planes, ships, vehicles, or local or external software systems including both physical and simulated systems and combinations thereof (Figures 3 - 7, Elements 14 and 20.  Paragraphs 54, 59 and 62.  Paragraph 36 of the instant Specification discloses “It should be understood that the external system may include any suitable external computer, computer system or the like, possibly embedded in the external system, for interpreting control signals and delivering control commands to an external system or, alternatively, for interpreting control signals to a computerized simulation of an external system.”  The examiner notes that the rotation of icon 20 will be considered to be simulation of movement of a device.).

Regarding Claim 11, Lee et al. teach the method of controlling a system by holographic interface according to claim 8 (See Above), further comprising the steps of: 
receiving an auxiliary command (Figure 8, Element not labeled, but is the arrow connecting Elements 130 and 170.  Paragraph 67); 
generating an auxiliary command signal (Figure 1, Element 150.  Paragraph 42) commanding the external system (Figure 8, Element 200.  Paragraph 79) to perform an action corresponding to the auxiliary command (Figure 8, Element not labeled, but is the arrow connecting Elements 130 and 170.  Paragraph 67); and 
transmitting the auxiliary command signal (Figure 1, Element 150.  Paragraph 42) to perform the action to the external system (Figure 8, Element 200.  Paragraph 79), 

Regarding Claim 12, Lee et al. teach a method of controlling an external system by holographic interface, comprising the steps of: 
providing an external system (Figure 8, Element 200.  Paragraph 79);
displaying one or more holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63); 
detecting motion (Paragraph 35), type of motion (Element movement pattern.  Paragraph 35), dwell time (Element reference time.  Paragraph 43), and location (Paragraph 37) of a physical command object (Figures 3 - 7, Element 10.  Paragraph 35) relative to a displayed hologram (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63); 
processing a contact code (Paragraph 44) based on the detected motion (Paragraph 35), type of motion (Element movement pattern.  Paragraph 35), dwell time (Element reference time.  Paragraph 43), and location (Paragraph 37) of the physical command object (Figures 3 - 7, Element 10.  Paragraph 35); 
converting the processed contact code (Paragraph 44) into a command signal (Figure 1, Element 150.  Paragraph 42); 
emitting and detecting by the displayed holograms (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63), electromagnetic radiation (Paragraph 36) simulating electrical, vibration, or other physical phenomena (Element Contact.  Paragraph 41) characteristic of the physical objects (Figures 3 - 7, Element 10.  Paragraph 35) 
converting the electromagnetic radiation (Paragraph 36) emitted by the one hologram (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63), into a command signal (Figure 1, Element 150.  Paragraph 42) when the electromagnetic radiation (Paragraph 36) is detected by another of the one or more holograms (Figures 3 and 5, Elements 14 and 18.  Paragraphs 59 and 61); and 
transmitting the command signal (Figure 1, Element 150.  Paragraph 42) to the external system in realtime (Paragraph 39), without human intervention.

Regarding Claim 13, Lee et al. teach the method of controlling an external system according to claim 12 (See Above), wherein at least one hologram (Figures 3 – 7, Elements 12 – 22.  Paragraphs 59 – 63) represents a holographic image of physical controls (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62) of the external system, the method further comprising the steps of: 
manipulating (Figures 6.  Paragraph 62) the holographic image of one of the physical controls (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62) of the external system, including by detection of electromagnetic radiation (Paragraph 36); 
determining whether the motion (Paragraph 35) is intended or unintended (Element movement pattern.  Paragraph 35.  Lee et al. discloses a movement pattern which will be deemed as an intended movement.); 
detecting the manipulation (Figures 6.  Paragraph 62) of the physical control (Figures 3 - 7, Elements 14 and 20.  Paragraphs 59 and 62); 

transmitting the command signal (Figure 1, Element 150.  Paragraph 42) to perform the action to the external system, the external system performing the action after receiving the command signal (Figure 1, Element 150.  Paragraph 42).

Regarding Claim 14, Lee et al. teach the method of controlling an external system according to claim 13 (See Above), wherein the external system is a robotic device (Figures 3 - 7, Elements 14 and 20.  Paragraphs 54, 59 and 62.  Paragraph 36 of the instant Specification discloses “It should be understood that the external system may include any suitable external computer, computer system or the like, possibly embedded in the external system, for interpreting control signals and delivering control commands to an external system or, alternatively, for interpreting control signals to a computerized simulation of an external system.”  The examiner notes that the rotation of icon 20 will be considered to be simulation of movement of a robotic device.).

Regarding Claim 15, Lee et al. teach the method of controlling an external system according to claim 13 (See Above), wherein the external system is selected from the group consisting of power plants, processing plants, planes, ships, vehicles, or local or external software systems including both physical and simulated systems and combinations thereof (Figures 3 - 7, Elements 14 and 20.  Paragraphs 54, 59 and 62.  the external system may include any suitable external computer, computer system or the like, possibly embedded in the external system, for interpreting control signals and delivering control commands to an external system or, alternatively, for interpreting control signals to a computerized simulation of an external system.”  The examiner notes that the rotation of icon 20 will be considered to be simulation of movement of a device.).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the applicant has corrected all 35 U.S.C. 112(b) rejections.  Please see Paragraph 9 (Above) of the instant Office Action.
Regarding the second argument, in which the applicant asserts that the applicant has corrected all 35 U.S.C. 112(b) rejections.  Please see Paragraph 11 (Above) of the instant Office Action.
Regarding the third argument, in which the applicant asserts that the applicant has corrected all 35 U.S.C. 112(b) rejections.  Please see Paragraph 16 (Above) of the instant Office Action.
Regarding the fourth argument, in which the applicant asserts that Lee et al. fails to disclose at least “emission and detection by the one or more holograms of electromagnetic radiation to simulate electrical, vibration, or other physical phenomena characteristic of the physical objects represented by the one or more displayed electromagnetic resonance (EMR) digitizer method, an image recognizing method, and the like (Paragraph 36.  Emphasis Added).”  Lee et al. further discloses “If the contact recognizing unit 150 recognizes that a contact between the virtual object and the real object 10 occurs in the hologram display area, the control unit 160 determines whether the contact between the virtual object and the real object 10 is an input for virtual object selection (Paragraph 41.  Emphasis Added).”  Lee et al. further discloses “As shown in FIG. 3, a user may select a virtual object 12 associated with executing a function with a real object 10, for example, a finger, and drag the virtual object to another virtual object 14, which represents a function to be executed. In such case the control unit 160 may execute the function associated with the virtual object 14 Paragraph 59.  Emphasis Added).”  Therefore, Lee et al. teaches an object sensing method based on electromagnetic radiation where the virtual object 12 (of Figure 3) will execute the a function when the virtual object is dragged to another virtual object 14.  The examiner is unmoved by the applicant’s argument and the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McPheters et al. (U.S. PG Pub 2005/0002074); Klug et al. (U.S. PG Pub 2008/0231926); Barber et al. (U.S. PG Pub 2008/0297590); Wang et al. (U.S. PG Pub 2011/0107270); Rotschild et al. (U.S. PG Pub 2011/0128555); Kim (U.S. PG Pub 2014/0206418); Verard et al. (U.S. PG Pub 2014/0282008); and Daoura (U.S. PG Pub 2014/0358002) disclose inventions that are similar to the instant invention and/or components of the instant invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625